Citation Nr: 1200800	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  07-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for depression and anxiety, to include as secondary to a back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision and from an August 2008 rating decision, both by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In a decision entered on December 8, 2010, the Board reopened the Veteran's claim of entitlement to service connection for a back disorder and then remanded it for further development.  Specifically, the Board directed the RO to request the Veteran to submit or identify additional relevant evidence in support of his claim.  The RO was directed to then obtain copies of all identified records that were not already in the claims file.  The RO was directed to document all of its attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain the identified records, the RO was unable to secure same, the RO was directed to inform the Veteran and (a) identify the specific records the RO was unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he was ultimately responsible for providing the evidence.

In a letter dated on December 14, 2010, the RO requested the Veteran to submit or identify additional relevant evidence in support of his claim of entitlement to service connection for a back disorder.  

In a letter received on December 23, 2010, the Veteran stated that VA had already obtained all of his private treatment records, and stated that he was not receiving treatment from a doctor outside of VA.  The Veteran also stated that he first received treatment at a VA medical facility in Salem, Virginia in 2003, records of which the RO had obtained "some."  The Veteran then reported that he was receiving treatment at a VA medical facility in Salem, Virginia, which was "where all [of his] records [were]."  He stated that there were records from his "primary" doctor  who treated him for, among other things, a back disorder.  The Veteran later reiterated that all of his records were at a VA medical facility located in Salem, Virginia.  He then listed all of the doctors from whom he was currently receiving treatment, and stated that his records were "at Primary Care."

The Board was unable to locate any documentation in the claims file that demonstrated an effort by the RO to obtain the treatment reports from the VA medical facility located in Salem, Virginia, that was identified by the Veteran.  Further, the Board did not locate any correspondence sent to the Veteran wherein he was notified of the evidence that the RO was unable to obtain; notified of the efforts undertaken by the RO; notified of any further action that the RO planned to undertake; or notified him that he was ultimately responsible for providing the identified evidence.

RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board finds that a remand is required in order for the RO to attempt to obtain the treatment records identified by the Veteran.

The Veteran has asserted that his depression and anxiety were due to or aggravated by his back disorder.  See 38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board finds that the Veteran's claim to reopen the issue of entitlement to service connection for depression and anxiety is, thus, inextricably intertwined with his claim of entitlement to service connection for a back disorder.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, the Board finds that remanding the Veteran's claim to reopen the issue of entitlement to service connection for depression and anxiety is warranted for contemporaneous adjudication.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  The RO must then obtain copies of all identified records that are not already in the claims file.  The RO must also specifically attempt to obtain the Veteran's treatment records from the Salem, Virginia VA medical facility.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


